The Honorable Ed Wilkinson State Senator Post Office Box 610 Greenwood, Arkansas 72936-0610
Dear Senator Wilkinson:
You have asked for my opinion on the following questions
  1. Under Arkansas law, what constitutes an "infamous crime" for purposes of removing an elected official from public office?
  2. Does a Class A misdemeanor rise to the level of an "infamous crime"?
  3. Does a Class A misdemeanor for theft of property rise to the level of an "infamous crime"?
  4. Does a Class A misdemeanor prohibit one from being elected to or from holding an elected position/public office in Arkansas?
RESPONSE
I must respectfully decline to provide an opinion on your questions because this matter is currently being litigated in Sebastian County asCampbell v. Edwards, CV-2010-561-G. To avoid encroaching upon exclusively judicial prerogatives, it has long been the policy of this executive-branch office to avoid rendering opinions on matters that are likely to be the subject of pending litigation. Any opinion issued from my office would constitute executive comment on matters that are properly decided by a judicial body. E.g., Op. Att'y Gen. 2009-112 (and opinions cited therein). *Page 2
Assistant Attorney General Ryan Owsley prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General *Page 1